DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/163,389, filed on 5/24/2016.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

The drawings are objected to because the claimed first, second, third, and fourth lead wires are not given a reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of guide portions” of claims 1 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 	“a plurality of guide portions below the second transmitting coil” as recited in claims 1 and 7;
 	“one or two lead wires of the first lead wire, the second lead wire, the third lead wire and the fourth lead wire emerge from below the second transmitting coil” as recited in claims 1, 7, and 13;
 	“the shielding plate comprises a first protrusion portion inside an inner circumference of the second transmitting coil” as recited in claims 5, 11, and 17;
 	 “the shielding plate further comprises a second protrusion portion inside an inner circumference of the second transmitting coil” as recited in claims 6, 12, and 18;

 	“the first lead wire, the second lead wire, the third lead wire and the fourth lead wire overlap the second transmitting coil in a horizontal direction parallel to a top surface of the shielding plate” as recited in claims 22-24.
Claim Objections
Claim 4 is objected to because of the following informalities:  in claim 4, these is no antecedent basis for “the first and second plurality of lead wires”. For examination purposes, this will be interpreted as the first, second, third, and fourth lead wires.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 7, 9-12, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 7, the original specification does not disclose “the shielding plate comprises a plurality of guide portions below the second transmitting coil”. While the specification discloses a connector (230, Fig. 3) with a lead wire guide part (232), this is part of the connector and is not part of the shielding plate. 
 	Regarding claims 5, 6, 11, 12, 17, and 18, the original specification does not disclose “a first protrusion” or “a second protrusion” as recited. The figures and the instant specification are silent regarding “a first protrusion” or “a second protrusion”. 
 	Regarding claims 19-21, the original specification does not disclose “the first protrusion and the second protrusion are protruded higher than a top surface of the first transmitting coil”. The figures and the instant specification are silent regarding “a first protrusion” or “a second protrusion”.
 	Regarding claims 22-24, the original specification does not disclose “the first lead wire, the second lead wire, the third lead wire and the fourth lead wire overlap the second transmitting coil in a horizontal direction parallel to a top surface of the shielding plate”. While Figure 2 shows what appears to be four lead wires 206, the lead wires are not shown as overlapping the second transmitting coil “in a horizontal direction parallel to a top surface of the shielding plate”.
 	The remaining claims are dependent from claims 1 and 7 and are therefore rejected for the same reasons as independent claims 1 and 7. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-13, 15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUK (US 2013/0106198; cited on IDS).
	Regarding claim 1, KUK discloses a wireless power transmitting apparatus (100, Figs. 2-5), comprising: 
 	a circuit board (130; ¶ 0067); 
 	a shielding plate on the circuit board (120, ¶ 0066); 
 	a first transmitting coil (111) on the shielding plate, the first transmitting coil comprising a first lead wire and a second lead wire (e.g., wires of first coil 111 that pass through the shielding plate 120 in Figure 5);
 	a second transmitting coil (112) on the first transmitting coil (second coil 112 is above and on top of first coil 111 as shown in Figures 3 and 5), the second transmitting coil comprising a third lead wire and a fourth lead wire (e.g., wires of second coil 112 that pass through the shielding plate 120 in Figure 5); and 
 	a plurality of connectors positioned on one side of the shielding plate and connected with the first lead wire, the second lead wire, the third lead wire and the fourth lead wire (e.g., 138, Figure 4; ¶ 0069-0070), 
 	wherein the first lead wire, the second lead wire, the third lead wire, and the fourth lead wire are prolonged to the one side of shielding plate on which the plurality of connectors are positioned (as shown in Fig. 5), 

 	wherein one or two lead wires of the first lead wire, the second lead wire, the third lead wire and the fourth lead wire that do not emerge from below the second transmitting coil emerge from on the first transmitting coil (e.g., the lead wires of first coil 111 emerge on the first transmitting coil), 
 	wherein the shielding plate comprises a plurality of guide portions below the second transmitting coil (129; ¶ 0082-0084), and 
 	wherein the first lead wire, the second lead wire, the third lead wire and the fourth lead wire are electrically connected to the circuit board through the plurality of connectors (¶ 0069-0070).
 	Regarding claim 3, KUK discloses the shielding plate comprises a peripheral portion outside an outer circumference of the first transmitting coil (e.g., 121, Fig. 5; ¶ 0076).
 	Regarding claim 4, KUK discloses the first and second plurality of lead wires are located between the plurality of guide portions (as shown in Fig. 5, the lead wires are located between guide portions 129).
 	Regarding claim 5, KUK discloses the shielding plate comprises a first protrusion portion inside an inner circumference of the second transmitting coil (a portion of 128 can be considered the first protrusion portion, Figs. 5 & 6; ¶ 0080-0081).
	Regarding claim 6, KUK discloses the shielding plate further comprises a second protrusion portion inside an inner circumference of the second transmitting coil (a portion of 128 can be considered the second protrusion portion, Figs. 5 & 6; ¶ 0080-0081).
Regarding claim 7, KUK discloses a wireless power transmitting apparatus (100, Figs. 2-5), comprising: 
 	a shielding plate (120, ¶ 0066); 
 	a first transmitting coil (111) on the shielding plate, the first transmitting coil comprising a first lead wire and a second lead wire (e.g., wires of first coil 111 that pass through the shielding plate 120 in Figure 5); 
 	a second transmitting coil (112) on the first transmitting coil (second coil 112 is above and on top of first coil 111 as shown in Figures 3 and 5), the second transmitting coil comprising a third lead wire and a fourth lead wire (e.g., wires of second coil 112 that pass through the shielding plate 120 in Figure 5); and 
 	a plurality of connectors positioned on one side of the shielding plate and connected with the first lead wire, the second lead wire, the third lead wire and the fourth lead wire (e.g., 138, Figure 4; ¶ 0069-0070), 
 	wherein the first lead wire, the second lead wire, the third lead wire and the fourth lead wire are prolonged to the one side of shielding plate on which the plurality of connectors are positioned (as shown in Fig. 5), 
 	wherein one or two lead wires of the first lead wire, the second lead wire, the third lead wire and the fourth lead wire emerge from below the second transmitting coil (e.g., the lead wires of the second coil 112 emerge from below the second coil 112 as shown in Fig. 5), 
 	wherein one or two lead wires of the first lead wire, the second lead wire, the third lead wire and the fourth lead wire that do not emerge from below the second transmitting coil emerge from on the first transmitting coil (e.g., the lead wires of first coil 111 emerge on the first transmitting coil), and 

 	Regarding claim 9, KUK discloses the shielding plate comprises a peripheral portion outside an outer circumference of the first transmitting coil (e.g., 121, Fig. 5; ¶ 0076).
 	Regarding claim 10, KUK discloses the first lead wire, the second lead wire, the third lead wire and the fourth lead wire are located between the plurality of guide portions (as shown in Fig. 5, the lead wires are located between guide portions 129).
 	Regarding claim 11, KUK discloses the shielding plate comprises a first protrusion portion inside an inner circumference of the second transmitting coil (a portion of 128 can be considered the first protrusion portion, Figs. 5 & 6; ¶ 0080-0081).
 	Regarding claim 12, KUK discloses the shielding plate further comprises a second protrusion portion inside an inner circumference of the second transmitting coil (a portion of 128 can be considered the second protrusion portion, Figs. 5 & 6; ¶ 0080-0081).
	Regarding claim 13, KUK discloses a wireless power transmitting apparatus (100, Figs. 2-5), comprising: 
 	a shielding plate (120, ¶ 0066); 
 	a first transmitting coil (111) on the shielding plate, the first transmitting coil comprising a first lead wire and a second lead wire (e.g., wires of first coil 111 that pass through the shielding plate 120 in Figure 5); 
 	a second transmitting coil (112) on the first transmitting coil (second coil 112 is above and on top of first coil 111 as shown in Figures 3 and 5), the second transmitting coil comprising a third lead wire and a fourth lead wire (e.g., wires of second coil 112 that pass through the shielding plate 120 in Figure 5); and 

 	wherein the first lead wire, the second lead wire, the third lead wire and the fourth lead wire are prolonged to the one side of shielding plate on which the plurality of connectors are positioned (as shown in Fig. 5), 
 	wherein one or two lead wires of the first lead wire, the second lead wire, the third lead wire and the fourth lead wire emerge from below the second transmitting coil (e.g., the lead wires of the second coil 112 emerge from below the second coil 112 as shown in Fig. 5), and 
 	wherein one or two lead wires of the first lead wire, the second lead wire, the third lead wire and the fourth lead wire that do not emerge from below the second transmitting coil emerge from on the first transmitting coil (e.g., the lead wires of first coil 111 emerge on the first transmitting coil).
 	Regarding claim 15, KUK discloses the shielding plate comprises a peripheral portion outside an outer circumference of the first transmitting coil (e.g., 121, Fig. 5; ¶ 0076).
 	Regarding claim 17, KUK discloses the shielding plate comprises a first protrusion portion inside an inner circumference of the second transmitting coil (a portion of 128 can be considered the first protrusion portion, Figs. 5 & 6; ¶ 0080-0081).
 	Regarding claim 18, KUK discloses the shielding plate further comprises a second protrusion portion inside an inner circumference of the second transmitting coil (a portion of 128 can be considered the second protrusion portion, Figs. 5 & 6; ¶ 0080-0081).
	Regarding claim 19, KUK discloses the first protrusion and the second protrusion are protruded higher than a top surface of the first transmitting coil (¶ 0076: the coils and protrusions 
 	Regarding claim 20, KUK discloses the first protrusion and the second protrusion are protruded higher than a top surface of the first transmitting coil (¶ 0076: the coils and protrusions are at different depths, therefore the protrusion 128 is at the depth of the second coil 112 which is higher than the depth of the first coil 111).
 	Regarding claim 21, KUK discloses the first protrusion and the second protrusion are protruded higher than a top surface of the first transmitting coil (¶ 0076: the coils and protrusions are at different depths, therefore the protrusion 128 is at the depth of the second coil 112 which is higher than the depth of the first coil 111).
Conclusion
Regarding claims 22-24, in light of the rejections under 35 U.S.C. 112(a), the Examiner is unable to ascertain the scope of the claims at this point and is therefore unable to determine if the claims are patentable over the prior art.  
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        6/22/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 22, 2021